Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-3, 5-9, 11-13 and 15-19 were previously pending and subject to a non-final office action mailed on February 11, 2022. Claims 1, 3, 5, 6, 8, 11, 13, 15, 16 and 18 are amended, claims 2, 7, 9, 12, 17 and 19 are left as previously presented, and claims 4, 10, 14 and 20 are canceled. Claims 1-8 and 12-38 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed May 11, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-3, 5-9, 11-13 and 15-19 has been withdrawn.
Applicant arguments, with respect to the 102 rejection has been fully considered and are persuasive. The 35 USC 102 of claims 1-3, 5-9, 11-13 and 15-19 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Puente (U.S. Patent Application Publication No. 2015/0206206) as indicated in the February 11, 2022 non-final office action pages 4-8. 
The next closest prior art is “Estimating the environmental benefits of ride-sharing: A case study of Dublin” Published by Department of Civil, Structural and Environmental Engineering, Trinity College, Dublin 2, Ireland in 2009 discloses a method of determining the effect of ride sharing on the environment. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-3, 5-9, 11-13 and 15-19.
“transmitting, using the processor, a digital key to the portable device, the digital key enabling the user to unlock and enter the vehicle selected from the vehicle recommendations; obtaining, using an interior camera of the vehicle, image data of the user; authenticating, using an electronic control module of the vehicle, the user based on the image data of the user; and enabling, using the electronic control module, the user to activate the vehicle in response to authenticating the user.;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628